Citation Nr: 1328558	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  09-43 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran retired from active duty in March 2004.  He had 
served 20 years. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California on behalf of the RO in Boise, 
Idaho.

In July 2012 the Veteran and his Spouse testified before the 
undersigned Veterans Law Judge in a videoconference hearing 
from the RO.  A transcript of their testimony is of record. 

In October 2012, the Board issued a decision denying service 
connection for an acquired psychiatric disorder.  This 
decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court/CAVC).  In a June 2013 order, 
granting a joint motion, the Court vacated the Board's 
decision with respect to this claim, and remanded it to the 
Board for further development and readjudication in 
compliance with directives specified. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is claiming entitlement to service connection 
for an acquired psychiatric disorder.  Service treatment 
records (STRs) show no treatment for psychiatric complaints.  
In a self-reported Report of Medical History in January 2004 
the Veteran endorsed history of occasional/infrequent panic 
attacks for the past year.  However, the corresponding 
Report of Medical Examination shows psychiatric evaluation 
as "normal."

Since his discharge from service, the Veteran has been 
diagnosed with anxiety depression, with bipolar disorder and 
with anxiety disorder NOS.  The Veteran generally asserts he 
had undocumented symptoms of anxiety and depression during 
service that later developed into bipolar disorder.

The June 2013 Joint Motion determined that a March 2010 VA 
examination was inadequate for rating purposes.  
Specifically, the Joint Motion found that the March 2010 
examiner relied on the absence of treatment for or a 
diagnosis of a psychiatric disability during service.  
Additionally, the March 2010 examiner failed to discuss the 
contemporaneous notation in the Veteran's service treatment 
records regarding his history of panic attacks in service 
when rendering an opinion, as well as whether anxiety is a 
separate diagnosis, and if so, whether it is related to 
service.  As such, the Veteran should be scheduled for 
another examination to address these deficiencies.

On remand, the RO should also obtain and associate with the 
claims file any relevant VA treatment records dated since 
September 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional and relevant VA 
treatment records dated from September 
2011 to the present.

2.  Then, send the c-file to the VA 
compensation examiner who conducted the 
March 2010 VA examination.  If, for 
whatever reason, this examiner is no 
longer available or able to provide the 
addendum opinion, then it should be 
obtained from another qualified person.   

The claims file should be reviewed and an 
opinion rendered as to whether it is at 
least as likely as not that any of the 
Veteran's diagnosed acquired psychiatric 
disorders had their onset in/was 
manifested during service, or is otherwise 
related to service.  The reviewer is asked 
to specifically address the reports of the 
Veteran's in-service panic attacks, and 
whether anxiety is a separate diagnosis, 
and if so, whether it is related to 
service.   

A complete rationale should be provided 
for any opinion expressed.  

If a medically sound opinion cannot be 
rendered without resorting to speculation, 
an explanation as to why that is so should 
be included, to include a recitation of 
the facts necessary to render a non-
speculative opinion.

If it is necessary to examine the Veteran 
to obtain the requested opinion, that 
should be arranged.  

3.  Thereafter, the RO/AMC should review 
the evidence obtained and readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


